MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                      888 GRAND CONCOURSE, SUITE 1H
                                                      BRONX, NEW YORK 10451
                                                      (718) 293-4900 • FAX (718) 618-0140
                                                      www.klugerlawfirm.com

                                                      May 28, 2021

By ECF                               This matter will be heard at the June 11 status conference.
Honorable Edgardo Ramos              SO ORDERED.
U.S. District Judge
Southern District of New York
40 Foley Square
New York, N.Y. 10007                                                     6/3/2021

       Re:     United States v. Okeifa John
               20 Cr. 477 (ER)

Dear Judge Ramos:

      I was substituted to represent Mr. John on March 31, 2021. The next pretrial
conference in this matter is scheduled for June 11, 2021. I write now to respectfully
request that at Mr. John’s request, I be relieved as counsel in this matter and that new
CJA counsel be assigned.

      Since I have been assigned in this matter, I have endeavored to review the bulk of
the discovery and meet virtually with Mr. John on several occasions. Currently, the
defense is awaiting the results of a recent DNA swab. Nevertheless, Mr. John gets
agitated when I fail to answer his emails quickly enough or meet with him more
frequently. Mr. John has a right to regular communication with his attorney and I
certainly do not begrudge him that expectation. However, right now I am extremely busy
and with several trials on the horizon, I don’t expect that my workload will be getting
lighter any time soon. To be clear, I have no personal conflict with Mr. John or his case
and I wish him the best of luck. However, he has certain expectations that right now,
given my current caseload, I am simply not able to accommodate. Thus, for his sake as
well as mine, I believe that the assignment of new counsel would be the best solution.

       Accordingly, for the reasons stated above, I respectfully request to be relieved as
counsel in this matter. I apologize for any inconvenience.

       Thank you.
                                                      Respectfully,

                                                      /s/ Matthew J. Kluger
                                                      Matthew J. Kluger, Esq.

cc:    AUSA Andrew Rohrbach
